993 F.2d 1535
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Nathaniel BROWN, individually and as father of NannetteAnnita Brown, an infant;  NANNETTE ANNITA BROWN,Plaintiffs-Appellants,v.THE DU PONT MERCK PHARMACEUTICAL COMPANY, Defendant-Appellee.
No. 93-1158.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 25, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-92-1608-A)
Nathaniel Brown, Nannette Annita Brown, Appellants Pro Se.
Fred Calvin Alexander, Jr., MCGUIRE, WOODS, BATTLE & BOOTHE, Alexandria, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Nathaniel Brown and Nannette Annita Brown appeal the district court's denial of their motion for a default judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  We grant Appellee's Motion to Dismiss Upon Jurisdictional Grounds, and we deny Appellants' Motion for a Default Judgment.

DISMISSED